Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-10 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 9/16/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopes Cardozo (US 20040188019).


A plasma region where sputtered particles are formed (figure 1: plasma region 90; paragraph 33: sputtering process);
A power supply that supplies power to the plasma region (paragraph 26: power to cathode and anode of region 90);
Gas flow hardware to regulate flow of gas to the plasma region (paragraph 21-22: gas flow and control to plasma region; figure 1: inlet 11);
Deposition nozzle that forms flow to the substrate (figure 1: plasma stream 8 through nozzle 5);
A supply line from the plasma region to deposition area (figure 1: plasma channel 95 between nozzle 5 and plasma region 90).

Lopes Cardozo, while disclosing a plasma region where sputtered particles are formed remote from a deposition chamber (figure 1, as discussed above), does not specifically use the term ‘microplasma region’.  However, because the instant specification does not have a specific definition for a ‘microplasma region’ beyond its general description of the ‘small’ chamber remote from where the deposition occurs, the plasma region chamber of Lopes Cardozo (figure 1: chamber 90) is believed to be a ‘microplasma region’ within the requirement of the instant claims as it is a smaller chamber remote from the deposition chamber (figure 1: chamber 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lopes Cardozo as applied to claim 1 above, and further in view of Inai (US 20150144595).
As to claim 2, Lopes Cardozo discloses a deposition nozzle, as discussed above, but is silent as to a movement gantry.
Inai discloses a deposition apparatus in which a gas is provided through a nozzle unit for deposition onto a substrate (abstract; figure 1).  Inai also discloses knowledge in the art of either moving the substrate or nozzle unit in multiple directions to ensure uniform deposition 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide movably mounted nozzles, as disclosed by Inai, in the system of Lopes Cardozo, because this allows for uniform deposition (Inai at paragraph 38).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi (US 5273609) in view of Inai (US 20150144595).
As to claim 3, Moslehi discloses a thin film system comprising:
A plurality of plasma region where sputtered particles are formed (col 1 lines 25-35: CVD or PVD operations; figure 4: plasma formation cavities 1-4);
A power supply that supplies power to the plasma region (figure 4:power sources M1-4);
Deposition flow to the substrate (figure 4: showing flow path through channel 72 to process chamber 14, illustrated in figure 1 with wafer [substrate] 12);
A transfer junction that supplies a selected source of sputtered particles from the plasma region to the deposition region (figure 4: showing flow path through channel 72 to process chamber 14, illustrated in figure 1 with wafer [substrate] 12; col 4 lines 24-35: control of gas sources; col 14 lines 40-50: control systems for desired plasma supply).


Inai discloses a deposition apparatus in which a gas is provided through a nozzle unit for deposition onto a substrate (abstract; figure 1).  Inai also discloses knowledge in the art of either moving the substrate or nozzle unit in multiple directions to ensure uniform deposition over the entire substrate (paragraph 29: movement in multiple directions; paragraph 38 alternate embodiments of moving substrate or nozzles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide movably mounted nozzles, as disclosed by Inai, in the system of Moslehi, because this allows for uniform deposition (Inai at paragraph 38).

Moslehi, while disclosing a plasma region where sputtered particles are formed remote from a deposition chamber (as discussed above), does not specifically use the term ‘microplasma region’.  However, because the instant specification does not have a specific definition for a ‘microplasma region’ beyond its general description of the ‘small’ chamber remote from where the deposition occurs, the plasma region chambers of Moslehi (figure 4) are believed to be a ‘microplasma region’ within the requirement of the instant claims as it is a smaller chamber remote from the deposition chamber (figure 1: chamber 3).
	As to claim 4, Moslehi discloses CVD and PVD systems (col 1 lines 25-35: CVD or PVD operations).
	As to claim 5, Inai discloses a nozzle array (figure 1 and 6: nozzles 17).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lopes Cardozo, as applied to claim 1 above, and further in view of Moslehi.
As to claim 9, Lopes Cardozo discloses a single plasma region connected to a nozzle via a conduit, but is silent as to multiple plasma regions.
Moslehi discloses a thin film deposition apparatus in which multiple plasma generation chambers, removed from the deposition chamber and connected by channels, are used to generate plasma (figure 4: cavities 1-4 for generation of plasma and transmit to process chamber 14 [figure 1]).  Moslehi discloses the plurality of independently operated plasma sources allows for production of a plurality of distinct plasmas for independent or combinatorial use within the processing chamber as desired (col 5 lines 9-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us a plurality of microplasma generation regions, as disclosed by Moslehi, in the system of Cardozo, because this allows for use of multiple distinct plasmas within a single processing chamber (Moslehi at col 5 lines 9-60).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lopes Cardozo in view of Moslehi and Inai, as applied to claim 3 above, and further in view of Koo (US 8501624).
As to claim 10, Lopes Cardozo and Moslehi disclose microplasma generation regions using electrodes (Lopes Cardozo at figure 1) or any desired excitation means (Moslehi at col 5 lines 20-24: use of RF, microwave, or any desired gas excitation source), but are silent as to specifically using electrodes on opposing sides of the station.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use opposing electrodes to form a plasma in a remote plasma chamber, as disclosed by Koo, in the system of Lopes Cardozo in view of Moslehi and Inai, because this allows for effective formation of remote independently controllable and combinable plasmas (figures 2, 8, col 4 line 50 to col 5 line 2).



Allowable Subject Matter
Claims 6-8 are allowed.
The prior art does not teach nor suggest a glass cube with holes and structure including targets and electrodes as required by the instant claims.


Response to Arguments

Applicant argues in the remarks that Lopes Cardozo, as applied above, does not disclose a plasma generation region decoupled from the deposition nozzle as required by the instant claims.  This argument is not found persuasive as the arguments do not explain how a plasma region connected to a supply line (channels 95 in figure 1 of Lopes Cardozo) connected to a nozzle does not necessarily decouple the plasma supply and nozzle by having an elongated component, the channels, between the plasma region and nozzle.  It is unclear as to what requirement of ‘decoupled’ is not met by Lopes Cardozo as every feature, including the supply line between the decoupled components, is present.  Applicant merely argues that the plasma region is ‘in the vicinity’ of the nozzles and is therefore not decoupled.  It is unclear what distance is required by the term ‘decoupled’ as ‘in the vicinity’ is not a measurable quantity and no decoupling distance is provided in the instant claims or specification.  ‘Decoupled’, under its ordinary definition, merely requires ‘separation’.  Providing a distinct component between the plasma region and nozzles, as present in Lopes Cardozo, therefore is a decoupled relationship.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASON BERMAN/Primary Examiner, Art Unit 1794